UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6453


LAWRENCE HOLUB,

                  Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                  Respondent – Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:09-cv-00062-REM-DJJ)


Submitted:   July 27, 2010                  Decided:   August 6, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Holub, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lawrence       Holub     appeals       the     district      court’s       order

accepting     the       recommendation       of     the     magistrate         judge    and

dismissing       with     prejudice       Holub’s        motion    for    relief       from

judgment,    filed      pursuant     to     Federal       Rule    of   Civil    Procedure

60(b).      We   have     reviewed    the        record    and    find   no    reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.          See Holub v. United States, No. 2:09-cv-00062-

REM-DJJ   (N.D.W.       Va.   Mar.    15,    2010).         We    dispense     with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                             2